DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2019, 05/15/2020, and 12/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 24 is objected to because of the following informalities:
Regarding Claim 24 line 3, the limitation “movement by support a support element” is unclear, and should be amended to either “movement by a support element”, or “movement by the support of a support element”, or the like, for grammatical correctness and clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 19-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 line 2, recites the limitation “said at least one component”. This is indefinite, as it is unclear whether the “at least one component” refers to (1) the “a separate component” of Claim 13 line 2, or, (2) is a new component being introduced additionally. For the purposes of examination, the examiner is interpreting “at least one component” to be the “separate component” of Claim 13 line 2, therefore the limitation should be amended to “said separate component”.
Claim 16 line 2, recites the limitation “said component”. This is indefinite, as it is unclear whether “said component” refers to (1) the “a separate component” of Claim 13 line 2, or, (2) is an additional, new component. For the purposes of examination, the examiner is interpreting “said component” to be the same “separate component” of Claim 13 line 2, therefore the limitation should be amended to “said separate component”.
Claim 17 lines 2-3, recite the limitation “the at least one component.” This is indefinite, as it is unclear whether the “at least one component” refers to (1) the “a separate component” of Claim 13 line 2, or, (2) is a new component being introduced additionally. For the purposes of 
Claim 19 lines 2-3, recite the limitation “the at least one component.” This is indefinite, as it is unclear whether the “at least one component” refers to (1) the “a separate component” of Claim 13 line 2, or, (2) is a new component being introduced additionally. For the purposes of examination, the examiner is interpreting “at least one component” to be the “separate component” of Claim 13 line 2, therefore the limitation should be amended to “said separate component” or “the separate component”.
Claim 20 lines 2-3, recite the limitation “the at least one component.” This is indefinite, as it is unclear whether the “at least one component” refers to (1) the “a separate component” of Claim 13 line 2, or, (2) is a new component being introduced additionally. For the purposes of examination, the examiner is interpreting “at least one component” to be the “separate component” of Claim 13 line 2, therefore the limitation should be amended to “said separate component” or “the separate component”.
Claim 22 lines 2-3, recite the limitation “the at least one component.” This is indefinite, as it is unclear whether the “at least one component” refers to (1) the “a separate component” of Claim 13 line 2, or, (2) is a new component being introduced additionally. For the purposes of examination, the examiner is interpreting “at least one component” to be the “separate component” of Claim 13 line 2, therefore the limitation should be amended to “said separate component” or “the separate component”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkinen et al., (US 2018/0001025).
Regarding Claim 12, Sarkinen teaches a medicament delivery device (Fig. 20A, (210)) comprising 
a housing (seen in Fig. 20A, (212)); 
a medicament container holder (Fig. 20A, (234)) arranged to accommodate a medicament container (Fig. 20A, (218)) provided with a medicament delivery member (Fig. 19D, (222)); 
a power unit (Fig. 20A, (228)) arranged to act on said medicament container (218) for expelling a dose of medicament ([0085] for expelling a dose of medicament) when activated; 
an activation mechanism (Fig. 20B, (216)) operably connected to said power unit (228), capable of activating said power unit ([0142] wherein (216) acts upon (228) to activate it); 
said activation mechanism (216) comprising a medicament delivery member guard (Fig. 20B, (240)) movable in a longitudinal direction in relation to said housing ([0156] wherein (240) is slidable (movable) in the longitudinal direction relative to the housing); 

Sarkinen also teaches a locking mechanism ([0168] wherein another embodiment of the medicament delivery device having a locking mechanism (340a, 334a)) operably arranged to lock said medicament delivery member guard (340) in the extended position ([0168] where (340) extends over and is locked over the needle); 
that said locking mechanism comprises a number of locking elements (Fig. 38B, (340a, 334a)) connected to said medicament delivery member guard (Fig. 38B, (340)) and flexible in a generally radial direction, that said locking mechanism further comprises a number of ledge surfaces (Fig. 41A and 41B, (334b)) connected to said housing ([0135] wherein the embodiment taught in Figs. 37-43B is a modified lock mechanism (latch), therefore the housing remains the same as the embodiment of (212)), wherein said locking elements (340a) flex radially outwards and abut said ledge surfaces (334b) when said medicament delivery member guard (340) is moved in the extended position, preventing any further movement of said medicament delivery member guard in the distal direction ([0168] wherein the guard is moved in the extended position and the locking elements prevent further distal movement), 
characterized in spaces (Fig. 43B, (340c), and in [0157] and [0165], wherein slots (240c, 340c) exist in the guards (240, 340) and connect to the housing via the front retainer (236, 336)) connected to said housing in which said locking elements (340a, 334a) are positioned in a non-tensioned state in a delivery mode of said medicament delivery device (210, 310).


Regarding Claim 13, Sarkinen teaches the medicament delivery device according to claim 12, wherein said spaces (140c, 240c, 340c) are arranged on a separate component ((134, 234, 334) and explained in [0165-0166], wherein spaces exist on a separate component, and wherein the separate component is attached inside the housing of the delivery device) attached inside the housing of said medicament delivery device.  

Regarding Claim 14, Sarkinen teaches the medicament delivery device according to claim 13, having said separate component (134, 234, 334). While Sarkinen teaches the separate component is attached to said housing of said medicament delivery device, (134, 234, 334) don’t teach the component being releasably attached. 
Sarkinen teaches another separate component (114, 214) having slots (seen in Fig. 20B, annotated below, (214*)), which is releasably attached to housing of the medicament delivery device via theses spaces ([0091] wherein 114 is releasably coupled to the housing, and [0131] wherein 214 is releasably coupled to the housing). 

    PNG
    media_image1.png
    329
    426
    media_image1.png
    Greyscale


Regarding Claim 15, Sarkinen teaches the medicament delivery device according to claim 13, wherein said at least one component (Fig. 41B, (334a), wherein (334a) are elongated plate-shaped members) comprises an elongated plate-shaped member.  

Regarding Claim 16, Sarkinen teaches the medicament delivery device according to claim 15, wherein said housing (in [0120] wherein support element (136) is fixed to the housing to therefore prevent movement of the fixed (134) secured to (136); and in [0165-0166] wherein the support element (336) is fixed to the housing, therefore prevents movement of the fixed (334) secured to (336)) is arranged with support elements (136, 336) preventing movement of said component (134, 334) when assembled.  

Regarding Claim 17, Sarkinen teaches the medicament delivery device according to claim 16, wherein the support elements (136, 336) comprises a transversal stop element (seen in Fig. 2, where the transversal stop element is seen on (136), and in Figs 38A and 38B, where 

Regarding Claim 18, Sarkinen teaches the medicament delivery device according to claim 17, wherein the transversal stop element (in Fig. 2, where the transversal stop element is seen on (136), and in Figs 38A, 38B, the transversal stop seen on (336)) is comprised in the housing ([0135] wherein the embodiment taught in Figs. 37-43B is a modified lock mechanism (latch), therefore the housing remains the same as the embodiment of (212) and the lock mechanism (latch) is comprised therein).  

Regarding Claim 19, Sarkinen teaches the medicament delivery device according to claim 16, wherein the support elements (136, 336) comprise longitudinally extending ledges arranged to support the at least one component in all transversal directions ([0105] wherein (136) has longitudinally extending ledges, such as in Fig. 2 at (136a), that support (134’s components (134a) in all transversal directions).  

Regarding Claim 20, Sarkinen teaches the medicament delivery device according to claim 14, wherein the support elements (236, 336) comprise a transversal stop element (in Fig. 20A, where the transversal stop element is seen on (236), and in Figs 38A, 38B, the transversal stop seen on (336)) arranged to abut a distal end of the at least one component (seen in Fig. 20A and Figs 38A, 38B, wherein (240, 340) abuts the distal end of components (234, 334)).  

Claim 21, Sarkinen teaches the medicament delivery device according to claim 18, wherein the support element (136, 236, 336) is comprised in a component attachable to the housing ([0105], [0157], and [0165] wherein the support element (136, 236) attach to the housing on a distal end).

Regarding Claim 22, Sarkinen teaches the medicament delivery device according to claim 12, wherein the at least one component (134, 334) comprises the said ledge surfaces (Fig. 41B, (334b)).  

Regarding Claim 23, Sarkinen teaches a medicament delivery device comprising: 
a housing (seen in Fig. 20A, (212)); 
an activation mechanism (Fig. 20B, (216)) operably connected to said power unit (228), where the activation mechanism (216) comprises a medicament delivery member guard (Fig. 20B, (240)) movable in a longitudinal direction in relation to said housing ([0156] wherein (240) is slidable (movable) in the longitudinal direction relative to the housing).
Sarkinen also teaches a locking mechanism ([0168] wherein another embodiment of the medicament delivery device having a locking mechanism (340a, 334a)) that locks the medicament delivery member guard (340) in an extended position after dose delivery ([0168] where (340) extends over and is locked over the needle in initial and locked positions), the locking mechanism comprises a locking element (Fig. 38B, (340a, 334a)) positioned on the medicament delivery member guard (340) and being flexible in a radial direction, where the locking mechanism further comprises a ledge surface axially fixed relative to the housing, 

wherein spaces (Fig. 43B, (340c)) are positioned and axially fixed relative to the housing such that the locking element (340a, 334a) is positioned in a non-tensioned state during dose delivery ([0168] wherein locking elements are in a non-tensioned state when dose delivery is occurring).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the embodiment of Figs 20A-20B of Sarkinen, to include features of an alternative embodiment of the locking mechanism, as seen in Sarkinen Figs 38A-38B, as Sarkinen also teaches that these embodiments can be combined/are not limited to the features of the current arrangements only (Sarkinen [0018]).

Regarding Claim 24, Sarkinen teaches the medicament delivery device according to claim 23, wherein the spaces (Fig. 43B, (340c)) are arranged on a separate component (334) and explained in [0165-0166], wherein spaces exist on a separate component, and wherein the separate component is attached inside the housing of the delivery device) fixedly attached to an inside surface of the housing and is prevented from axial movement by support a support element (336).  

Claim 25, Sarkinen teaches the medicament delivery device according to claim 24, wherein the support element (336) comprises a transversal stop element (in Figs 38A, 38B, the transversal stop seen on (336)) arranged to abut a distal end of the separate component (seen in Figs 38A, 38B, wherein (340) abuts the distal end of components (334)).  

Regarding Claim 26, Sarkinen teaches the medicament delivery device according to claim 25, wherein the ledge surface (Fig. 41B, (334b)) is located on the separate component (334).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783